SECURITIES AND EXCHANGE COMMISSION Amendment No. 3 To FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NXT Nutritionals Holdings, Inc. (Exact Name of Small Business Issuer in its Charter) Delaware (State or other Jurisdiction of Incorporation) (Primary Standard Classification Code) (IRS Employer Identification No.) 56 Jackson Street Holyoke, MA 01040 Tel. No.: (413) 533-9300 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Placeof Business) Corporation Service Company 2711 Centerville Road Suite 400 Wilmington, DE 19808 Tel. No.: (302) 636-5401 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: Gregg E. Jaclin, Esq. Kristina L. Trauger Esq. Joy Z. Hui, Esq. Anslow & Jaclin, LLP 195 Route 9 South, Suite 204 Manalapan, NJ07726 Tel. No.: (732) 409-1212 Fax No.: (732) 577-1188 If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Table of Contents CALCULATION OF REGISTRATION FEE Title of Each Class Of Securities to be Registered Amount to be Registered (1) Proposed Maximum Aggregate Offering Price per share Proposed Maximum Aggregate Offering Price Amount of Registration fee (3) Common Stock, $0.001 par value per share, issuable upon conversion of senior secured convertible notes 16,294,762 $ 0.40 (2) $ 6,517,904.45 $ Common Stock, $0.001 par value per share, issuable upon exercise of the Series C warrants 16,294,762 $ 0.40 (2) $ 6,517,904.45 $ 464.73 TOTAL 32,589,524 $ 13,035,089.90 $ 929.46 (1)This Registration Statement covers the resale by our selling shareholders of (1) up to 16,294,762 shares of common stock issuable upon conversion of the principal amount of the 0% original issue discount senior secured convertible notes (the “Notes”) at a conversion price of $ 0.40 per share, and (2) up to 16,294,762 shares of common stock issuable upon exercise of outstanding Series C warrants (the “Series C Warrants”) at an exercise price of $ 0.40 per share, that were issued in connection with the private placement closed on February 26, 2010.In accordance with Rule 416(a), the Registrant is also registering hereunder an indeterminate number of additional shares of Common Stock that shall be issuable pursuant to Rule 416 to prevent dilution resulting from stock splits, stock dividends or similar transactions. (2)Calculated pursuant to Rule 457 (g). (3)Previously paid THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION8(a) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SUCH SECTION8(a), MAY DETERMINE. Table of Contents The information in this preliminary prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the U.S. Securities and Exchange Commission (“SEC”) is effective. This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PRELIMINARY PROSPECTUS Subject to completion, dated October 15 ,2010 NXT NUTRITIONALS HOLDINGS, INC. 32,589, This prospectus relates to the resale by selling security holders of 32,589,524 shares of our common stock, $0.001 par value, including (i) 16,294,762 shares of common stock issuable upon conversion of the principal amount of the Notes and (ii) 16,294,762 shares of common stock issuable upon exercise of the Series C Warrants, which were issued in the private placement closed on February 26, 2010. We are not selling any shares of our common stock in this offering and, as a result, we will not receive any proceeds from the sale of the common stock covered by this prospectus.All of the net proceeds from the sale of our common stock will go to the selling security holders. We may, however, receive proceeds in the event that some or all of the Warrants held by the selling security holders are exercised for cash. The selling security holders may sell common stock from time to time at prices established on the OTCBB or as negotiated in private transactions, or as otherwise described under the heading “Plan of Distribution.” The common stock may be sold directly or through agents or broker-dealers acting as agents on behalf of the selling security holders. The selling security holders may engage brokers, dealers or agents who may receive commissions or discounts from the selling security holders. We will pay all the expenses incident to the registration of the shares; however, we will not pay for sales commissions or other expenses applicable to the sale of our common stock registered hereunder. Our common stock is quoted on the OTCBB under the symbol “NXTH.OB.” On October 13, 2010, the closing bid price of our common stock was $0.19 per share. These prices will fluctuate based on the demand for our common stock. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page 4 to read about factors you should consider before investing in shares of our common stock. NEITHER THE SECURITIES & EXCHANGE COMMISSION (“SEC”) NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The Date of This Prospectus is:, 2010 Table of Contents TABLE OF CONTENTS PAGE Prospectus Summary 1 Summary of Financial Information 4 Risk Factors 5 Use of Proceeds 11 Determination of Offering Price 11 Dilution 11 Selling Security Holders 11 Plan of Distribution 15 Description of Securities 17 Interests of Named Experts and Counsel 19 Description of Business 19 Description of Property 25 Legal Proceedings 25 Market for Common Equity and Related Shareholder Matters 25 Management Discussion and Analysis of Financial Condition and Result of Operations 26 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 33 Directors, Executive Officers, Promoters and Control Persons 33 Executive Compensation 41 Security Ownership of Certain Beneficial Owners and Management 43 Transactions with Related Persons, Promoters, and Certain Control Persons 44 Financial Statements
